 EARLE INDUSTRIES, INC.Earle Industries, Inc. and International Ladies Gar-ment Workers Union, AFL-CIO. Case 26-CA-8426September 11, 1980DECISION AND ORDERUpon a charge filed on May 9, 1980, by Interna-tional Ladies Garment Workers Union, AFL-CIO,herein called the Union, and duly served on EarleIndustries, Inc., herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 26,issued a complaint and notice of hearing on May20, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 13,1980, following a Board election in Case 26-RC-5628, the Union was duly certified asthe exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate; andthat, commencing on or about April 10. 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 3, 1980, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the com-plaint.On June 11, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 7, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a brief in opposition to the Motion for Sum-mary Judgment.Upon the entire record in this proceeding,' theBoard makes the following:Official notice is taken of the record in the representation proceed-ing, Case 26-RC-5628, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.252 NLRB No. 24Ruling on the Motion for Summary JudgmentIn its opposition to the Motion for SummaryJudgment, Respondent contests the validity of theUnion's certification. Specially, Respondent con-tends that the Board erred in adopting the Region-al Director's recommendations with respect to de-termine challenged ballots in the election held inCase 26-RC-5628. Counsel for the General Coun-sel contends that Respondent is raising issueswhich were considered and resolved in the repre-sentation case, and this it may not do. We agree.The second election in Case 26-RC-5628 wasconducted on June 22, 1979, pursuant to a Supple-mental Decision and Direction2issued by theBoard. The tally of ballots shows that, of approxi-mately 100 eligible voters, 48 cast ballots for, and47 against, the Union; there were 100 challengedballots. Thereafter, both Respondent and the Unionfiled timely objections to conduct affecting the re-sults of the election. On August 3, 1979, the Re-gional Director issued and served upon the partieshis Report on Challenges and Objections in whichhe recommended that the challenges to seven bal-lots be overruled and that a hearing be directed toresolve the challenges to the three remaining bal-lots. The Regional Director, while overruling theparties' other objections, further recommended thatthe Union's Objection 2 be sustained, and that theelection held in Case 26-RC-5628 be set aside inthe event that a revised tally of ballots showed thatthe Union had not received a majority of the bal-lots cast.After the Employer filed limited exceptions tothe Regional Director's report, the Board issued itsSecond Supplemental Decision and Order onMarch 3, 1980,3in which it adopted the RegionalDirector's recommendations as to the resolution ofthe challenged ballots. Contrary to the RegionalDirector's findings, however, the Board overruledthe Union's Objection 2 as it found that Respond-ent had not engaged in any conduct to warrant thesetting aside of the election results.4Accordingly,the Board ordered, inter alia, that the Regional Di-rector open and count those ballots to which chal-lenges had been overruled, and that he thereafterprepare a revised tally of ballots and issue the ap-propriate certification. On March 10, 1980, a re-vised tally of ballots issued which shows that 53cast ballots for, and 49 against, the Union, and thatthe three remaining challenged ballots are nolonger determinative of the election results. Ac-cordingly, on March 13, 1980, the Regional Direc-2 Not reported in volumes of Board Decisions.3 248 NLRB 67.4 Chairman Fanning dissented on this issue.126 EARLE INDUSTRIES, INC.tor certified the Union as the exclusive collective-bargaining representative of Respondent's employ-ees in the appropriate unit.It well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTEarle Industries, Inc., is a corporation with anoffice and place of business in Earle, Arkansas,where it is engaged in the manufacture of closetaccessories, garment bags, and other related prod-ucts. In the course and conduct of its business op-erations, Respondent annually sells and ships fromits Earle, Arkansas, facility goods and materialsvalued in excess of $50,000 directly to points locat-ed outside the State of Arkansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Ladies Garment Workers Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingI See Pittsburgh Plate Glass Co. v. N.L.R.B.., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f and 102.69(c).purposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding shipping and receiving employees, em-ployed at the Employer's Earle, Arkansas, fa-cility; excluding all office clerical employeesguards and supervisors as defined in the Act.2. The certificationOn June 22, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 26, designated the Union astheir representative for the purpose of collectivebargaining with. Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton March 13, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 10, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 10, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 10, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Earle Industries, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. International Ladies Garment Workers Union,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees,including shipping and receiving employees, em-ployed at Respondent's Earle, Arkansas, facility,excluding all office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since March 13, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 10, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Earle Industries, Inc., Earle, Arkansas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with InternationalLadies Garment Workers Union, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees, in-cluding shipping and receiving employees, em-ployed at the Employer's Earle, Arkansas, fa-cility; excluding all office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility in Earle, Arkansas, copiesof the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 26, afterbeing dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilys In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."128 EARLE INDUSTRIES, INC.posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Ladies Garment WorkersUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employees,including shipping and receiving employees,employed at the Employer's Earle, Arkan-sas, facility; excluding all office clerical em-ployees, guards and supervisors as defined inthe Act.EARLE INDUSTRIES, INC.129